Title: To Thomas Jefferson from Charles Willson Peale, 10 February 1807
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                     Dear Sir
                     
                            Museum Feby. 10th. 1807.
                        
                        In conversation with a friend this morning as the Indians were leaving this City, he said they were sadly deseased; they had been with the women of bad fame in the lower part of the town and contracted the venerial disease. I have had no opportunity to enquire for the facts of this report, however think it my duty to give you this notice, with the Idea that you will give orders for their cure before their departure, if such is realy their situation.   I remember that when I was at Washington you desired me to enquire if I could precure some small Inkholders on my return either at Baltimore or in Philada. and that then, I could not find them after deligent search. A Stationer here has imported some very small; ¾ Inh. square, and one Inch square. If you have occasion at present for such be so obliging as to give me early notice that I may purchase for you.   I long to see Captain Lewis; I wish to possess his portrait for the Museum.
                  With much esteem I am Dr Sir your friend
                        
                            C W Peale
                     
                        
                    
                     PS. when I reflect with what freedom I dictate my letters to you, they may be thought by those who do not know me, presumtive and deficient of respect, very wide this is from my feelings. I have long been accustomed to address you with the freedom of a friend, that has always sought occasions to serve me. C.P.
                     
                     If it is known to those who have had the Care of these Indians that I have given you this notice they may be offended with me, and my situation require me to make friends.
                  
               